Citation Nr: 0607171	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-18 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1965 to July 1967.  The 
veteran died in February 2002.  The appellant is his widow.  


This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision.


FINDINGS OF FACT

1.  The veteran died in February 2002.  The Certificate of 
Death lists the immediate cause of death as cardio-
respiratory arrest, myotmic (myotonic) dystrophy, and 
bronchopneumonia.  

2.  At the time of death, the veteran had a single service-
connected disability, diabetes mellitus, type II.  

3.  There is no evidence of cardio-respiratory arrest, 
myotomic (myotonic) dystrophy, or bronchopneumonia in service 
or within a presumptive period, and no competent evidence of 
a nexus between the cause of the veteran's death and his 
period of service or his service-connected disability.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran died in February 2002 and his death certificate 
lists the immediate causes of death as cardio-respiratory 
arrest, myotomic (myotonic) dystrophy, and bronchopneumonia.  
At the time of his death, he was service-connected for a 
single disability, diabetes mellitus type II associated with 
herbicide exposure.  The veteran was not service-connected 
for a cardiovascular disease, myotonic dystrophy, or 
bronchopneumonia at the time of his death.  Therefore, it is 
necessary to determine whether service connection should have 
been established.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

Service medical records are negative for any findings of a 
cardiovascular disease, myotonic dystrophy, or 
bronchopneumonia.  The examination at service discharge 
revealed a normal heart and all clinical evaluations were 
normal.  Additionally, there is no evidence that a 
cardiovascular disease manifested to a degree of 10 percent 
within one year from service discharge.  Furthermore, there 
is no opinion which provides a nexus between cardiovascular 
disease, myotonic dystrophy, or bronchopneumonia and service.  
Around the time of his death, the diagnoses were respiratory 
failure, respiratory acidosis, metabolic alkalosis, 
pneumonia, diabetes mellitus, vascular cerebrum accident, 
right hemiplesia, and myotonic muscular dystrophy.  There is 
no evidence relating cardiovascular disease, myotonic 
dystrophy, or bronchopneumonia to service.  

Moreover, there is no competent evidence of a nexus between 
the cause of the veteran's death and his period of service or 
his service-connected diabetes mellitus.  Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000).  There is no medical evidence 
that links the veteran's death to service, to include a 
service-connected disability.  To the extent that the 
appellant has claimed that the veteran's cause of death was 
related to service, as a lay person, she has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against finding that the 
veteran's cause of death was incurred in or is otherwise 
related to service and the claim must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that VA has satisfied all duties to notify 
and assist the appellant with respect to the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The RO 
sent correspondence to the appellant in May 2002 and a 
statement of the case in July 2002.  These documents notified 
the appellant of the information and evidence necessary to 
substantiate the claim, that VA would make reasonable efforts 
to help her obtain necessary evidence with regard to her 
appeal but that she had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of her 
opportunity to submit additional evidence to support her 
appeal, as she was told to provide any additional pertinent 
evidence or information she had pertaining to her claim.  
There was no harm to the appellant; VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing of the 
notice to the appellant was harmless because of the thorough 
and informative notices provided throughout the adjudication.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Thus, VA has satisfied its "duty 
to notify" the appellant.

The RO obtained VA and private medical records in connection 
with the claim.  VA has not had any failure to obtain 
evidence of which VA must notify the appellant.  38 C.F.R. 
§ 3.159(e).  An etiological opinion has not been obtained 
regarding the specific theory of the appellant in this case.  
However, the Board finds that the evidence, discussed herein, 
which indicates that the veteran did not receive treatment 
for the claimed disorders during service, and that the claims 
files does not contain competent evidence showing an 
association between the service-connected disability and the 
cause of the veteran's death, or that there is nexus between 
any of the claimed conditions and his service, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for another VA examination to be obtained.  The 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 
















 Department of Veterans Affairs


